Exhibit CREDIT AGREEMENT dated as of March 31, among BORGWARNER INC., as Borrower The Lenders Party Hereto BANK OF AMERICA, N.A., as Administrative Agent, the Swingline Lender, an Issuing Bank and a Lender DEUTSCHE BANK SECURITIES INC. and CITIBANK, N.A., as Co-Syndication Agents and KEYBANK NATIONAL ASSOCIATION, as Documentation Agent BANC OF AMERICA SECURITIES LLC, DEUTSCHE BANK SECURITIES INC., CITIGROUP GLOBAL MARKETS INC. and KEYBANK NATIONAL ASSOCIATION, as Joint Lead Arrangers and Joint Book Managers TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 1 SECTION 1.1 Defined Terms 1 SECTION 1.2 Classification of Loans and Borrowings 26 SECTION 1.3 Terms Generally 26 SECTION 1.4 Accounting Terms; GAAP 27 SECTION 1.5 Change of Currency 27 SECTION 1.6 Exchange Rates; Currency Equivalents 27 SECTION 1.7 Letter of Credit Amounts 28 ARTICLE II THE CREDITS 28 SECTION 2.1 Commitments 28 SECTION 2.2 Loans and Borrowings 29 SECTION 2.3 Requests for Revolving Borrowings 30 SECTION 2.4 Swingline Loans 31 SECTION 2.5 Letters of Credit 32 SECTION 2.6 Extension of Maturity Date 40 SECTION 2.7 Funding of Borrowings 41 SECTION 2.8 Interest Elections 42 SECTION 2.9 Termination and Reduction of Commitments 44 SECTION 2.10 Repayment of Loans; Evidence of Debt 45 SECTION 2.11 Prepayment of Loans 45 SECTION 2.12 Fees 47 SECTION 2.12 Interest 48 SECTION 2.14 Alternate Rate of Interest; Illegality 49 SECTION 2.15 Increased Costs 51 SECTION 2.16 Break Funding Payments 52 SECTION 2.17 Taxes 53 SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs 54 SECTION 2.19 Mitigation Obligations; Replacement of Lenders 56 SECTION 2.20 Increase in Commitments 57 SECTION 2.21 Cash Collateral 58 SECTION 2.22 Defaulting Lenders 59 ARTICLE III REPRESENTATIONS AND WARRANTIES 61 SECTION 3.1 Organization; Powers 61 SECTION 3.2 Authorization; Enforceability 61 SECTION 3.3 Governmental Approvals; No Conflicts 62 SECTION 3.4 Financial Condition; No Material Adverse Effect 62 SECTION 3.5 Properties 62 SECTION 3.6 Litigation and Environmental Matters 62 SECTION 3.7 Compliance with Laws and Agreements 63 SECTION 3.8 Investment Company Status 63 SECTION 3.9 Taxes 63 i SECTION 3.10 ERISA 63 SECTION 3.11 Federal Regulations 63 SECTION 3.12 Disclosure 63 SECTION 3.13 Insurance 64 SECTION .3.14 Subsidiaries; Equity Interests 64 ARTICLEVI CONDITIONS 64 SECTION 4.1 Effective Date 64 SECTION 4.2 Each Credit Event 65 ARTICLE V AFFIRMATIVE COVENANTS 66 SECTION 5.1 Financial Statements and Other Information 66 SECTION 5.2 Notices of Material Events 68 SECTION 5.3 Existence; Conduct of Business 69 SECTION 5.4 Payment of Obligations 69 SECTION 5.5 Maintenance of Properties; Insurance 69 SECTION 5.6 Books and Records; Inspection Rights 69 SECTION 5.7 Compliance with Laws 69 SECTION 5.8 Use of Proceeds and Letters of Credit 69 SECTION 5.9 Covenant to Guarantee Obligations 70 SECTION 5.10 Further Assurances 70 ARTICLE VI NEGATIVE COVENANTS 71 SECTION 6.1 Financial Covenants 71 SECTION 6.2 Liens 71 SECTION 6.3 Fundamental Changes 73 SECTION 6.4 Third Party Guarantees 73 SECTION 6.5 Restriction on Owning Principal Property 73 SECTION 6.6 Certain Dispositions 73 SECTION 6.7 Burdensome Agreements 74 SECTION 6.8 Material Indebtedness 74 SECTION 6.9 Receivables Corporation 75 ARTICLE VII EVENTS OF DEFAULT 75 SECTION 7.1 Eents of Default 75 SECTION 7.2 Remedies Upon Event of Default 77 SECTION 7.3 Aplication of Funds 78 ARTICLE VIII THE ADMINISTRATIVE AGENT 79 SECTION 8.1 Appointment and Authority 79 SECTION 8.2 Rights as a Lender 79 SECTION 8.3 Exculpatory Provisions 80 SECTION 8.4 Reliance by Administrative Agent 81 SECTION 8.5 Delegation of Duties 81 SECTION 8.6 Resignation of Administrative Agent 82 ii SECTION 8.7 Non-Reliance on Administrative Agent and Other Lenders 82 SECTION 8.8 No Other Duties, Etc 82 SECTION 8.9 Administrative Agent May file Proofs of Claim 82 SECTION8.10 Collateral and Guaranty Matters 83 SECTION 8.11 Secured Cash Management Agreements and Secured Hedge Agreements 83 SECTION 8.12 Enforcements 84 ARTICLEIX MISCELLANEOUS 84 SECTION 9.1 Notices;Effectiveness; Electronic Communication 84 SECTION 9.2 Waivers; Amendments 86 SECTION 9.3 Expenses; Indemnity; Damage Waiver 88 SECTION 9.4 Successors and Assigns 90 SECTION 9.5 Survival 94 SECTION 9.6 Counterparts; Integration; Effectiveness 94 SECTION 9.7 Severability 95 SECTION 9.8 Right of Setoff 95 SECTION 9.9 Governing Law; Jurisdiction;Consent to Service of Process 96 SECTION 9.10 WAIVER OF JURYTRIAL 96 SECTION 9.11 Headings 96 SECTION 9.12 Confidentiality 97 SECTION 9.13 Judgment Currency 97 SECTION 9.14 Loan Conversion/Participation 98 SECTION9.15 USA PATRIOT Act 99 SECTION9.16 PaymentsSet Aside 99 SECTION 9.17 Other Loan Document Waivers and Amendments 99 SECTION9.18 No Advisoryor Fiduciary Responsibility 100 iii SCHEDULES: Schedule 1.1 Mandatory Cost Formulae Schedule 1.2 Existing Letters of Credit Schedule 2.1 Commitments Schedule 3.6 Disclosed Matters Schedule 3.14 Domestic Subsidiaries Schedule 6.2 Existing Liens Schedule 9.1 Administrative Agent’s Office, Certain Addresses for Notices EXHIBITS: Exhibit A Form of Assignment and Acceptance Exhibit B Form of Opinion of Borrower’s Counsel Exhibit C Form of Guaranty Agreement iv CREDIT AGREEMENT, dated as of March 31, 2010, among BORGWARNER INC., a Delaware corporation (the “Borrower”), the several banks and other financial institutions from time to time parties hereto (the “Lenders”), and BANK OF AMERICA, N.A., as administrative agent for the Lenders and as Swingline Lender (defined below) and an Issuing Bank (defined below). The parties hereto agree as follows: ARTICLE I DEFINITIONS SECTION 1.1Defined Terms.As used in this Agreement, the following terms have the meanings specified below: “ABR”, when used in reference to any Loan or Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing, are bearing interest at a rate determined by reference to the Alternate Base Rate. “Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing for any Interest Period, an interest rate per annum determined by the Administrative Agent pursuant to the following formula: Adjusted Eurocurrency Rate Eurocurrency Rate 1.00–Statutory Reserve Rate “Adjusted Revolving Credit Exposure” shall mean, with respect to each Lender, the Revolving Credit Exposure of such Lender, plus the amount of any participating interests purchased by such Lender pursuant to Section 9.14, minus the amount of any participating interests sold by such Lender pursuant to Section “Administrative Agent” means Bank of America in its capacity as administrative agent under any of the Loan Documents, or any successor administrative agent. “Administrative Agent’s Office” means the Administrative Agent’s address and, as appropriate, account as set forth on Schedule 9.1, or such other address or account as the Administrative Agent may from time to time notify to the Borrower and the Lenders. “Administrative Questionnaire” means an Administrative Questionnaire in a form supplied by the Administrative Agent. “Affiliate” means, with respect to a specified Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. “Agreement” means this Credit Agreement, as amended, supplemented or otherwise modified from time to time. “Alternate Base Rate” means, for any day, a fluctuating rate per annum equal to the highest of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of 1%, and (c) except during a Eurodollar Unavailability Period, a reference rate equal to the Eurocurrency Rate (for ABR Loans) plus 1.00%.Any change in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the Eurocurrency Rate (for ABR Loans) shall be effective from and including the effective date of such change in the Prime Rate, the Federal Funds Effective Rate or the Eurocurrency Rate (for ABR Loans), respectively. “Alternative Currency” means Sterling, Yen or Euros. “Alternative Currency Equivalent” means, at any time, with respect to any amount denominated in Dollars, the equivalent amount thereof in the applicable Alternative Currency as determined by the Administrative Agent at such time on the basis of the Exchange Rate (determined by the Administrative Agent in respect of the most recent Revaluation Date) for the purchase of such Alternative Currency with Dollars. “Alternative Currency Loan” means a Revolving Loan that is a Eurocurrency Rate Loan and that is made in an Alternative Currency pursuant to the applicable Borrowing Request. “Alternative Currency Sublimit” means, with respect to any Alternative Currency, the Dollar Amount of such Alternative Currency set forth below: Currency Alternative Currency Sublimit Sterling $100,000,000 Yen $250,000,000 Euros $500,000,000 in each case, as any such amount may be reduced from time to time in accordance with the terms hereof. “Applicable Percentage” means, with respect to any Lender under any Revolving Facility (or, as applicable, under all the Revolving Facilities) at any time, the percentage (carried out to the ninth decimal place) of the total Commitments represented by such Lender’s Commitment under such Facility (or, as applicable, under all the Facilities) at such time, subject to adjustment as provided in Section 2.22.If the commitment of each Lender to make Loans and the obligation of the Issuing Banks to make LC Credit Extensions have been terminated pursuant to Section 7.2 or if the Commitments under such Facility or all the Facilities have expired, then the Applicable Percentage of each Lender shall be determined based upon the Applicable Percentage of such Lender most recently in effect, giving effect to any subsequent assignments.The initial Applicable Percentage of each Lender is set forth opposite the name of such Lender on Schedule 2.1 or in the Assignment and Acceptance pursuant to which such Lender becomes a party hereto, as applicable. 2 “Applicable Rate” means, for any day, with respect to any Eurocurrency Revolving Loan or ABR Loan, or with respect to the facility fees payable hereunder, as the case may be, the applicable rate per annum set forth below under the caption “Eurocurrency Margin”, “Alternate Base Rate Margin” or “Facility Fee Rate”, as the case may be, based upon the ratings by Moody’s, S&P and Fitch (collectively, the “Rating Agencies”), respectively, applicable on such date to the Index Debt: Index Debt Ratings: (S&P/Moody’s/Fitch) Eurocurrency Margin Alternate Base Rate Margin Facility Fee Rate Category 1 BBB+/Baa1/BBB+ or higher 1.700% 0.700% 0.300% Category 2 BBB/Baa2/BBB 2.125% 1.125% 0.375% Category 3 BBB-/Baa3/BBB- 2.250% 1.250% 0.500% Category 4 BB+/Ba1/BB+ 2.700% 1.700% 0.550% Category 5 BB/Ba2/BB or lower 2.875% 1.875% 0.625% For purposes of the foregoing, (i) the rating of Index Debt on any day shall be deemed to be the rating in effect at the close of business on such day; (ii) if the ratings established or deemed to have been established by the Rating Agencies for the Index Debt shall be changed (other than as a result of a change in the rating system of the Rating Agencies), such change shall be effective as of the date on which it is first announced by the applicable Rating Agency; (iii) if the ratings established by the Rating Agencies for the Index Debt shall fall within different Categories and ratings are maintained by all Rating Agencies, (A) if two ratings are equal and higher than the third rating, the higher rating will apply (e.g., BBB/Baa3/BBB results in Category 2 status), (B) if two ratings are equal and lower than the third rating, the lower rating will apply, (C) if no ratings are equal, the intermediate rating will apply; (iv) if the ratings established by the Rating Agencies for the Index Debt shall fall within different Categories and ratings are then maintained by only two Rating Agencies, the Applicable Rate shall be based on the higher of the two ratings (e.g., BBB/Baa3 results in Category 2 status) unless one of the two applicable ratings is two or more Categories lower than the other, in which case the Applicable Rate shall be determined by reference to the Category one rating higher than the lower of the two ratings (e.g., BBB/Ba2 results in Category 4 status); and (v) if ratings are only maintained by one Rating Agency or no Rating Agencies (other than by reason of the circumstances referred to in the last sentence of this clause (b)), the Applicable Rate shall be equal to Category 5.Each change in the Applicable Rate shall apply during the period commencing on the effective date of such change and ending on the date immediately preceding the effective date of the next such change.If the rating system of any Rating Agency shall change, or if any Rating Agency shall cease to be in the business of rating corporate debt obligations, the Borrower and the Lenders shall negotiate in good faith to amend this definition to reflect such changed rating system or the unavailability of ratings from such Rating Agency and, pending the effectiveness of any such amendment, the Applicable Rate shall be determined by reference to the rating most recently in effect prior to such change or cessation. “Applicable Time” means, with respect to any Borrowings and payments in any Alternative Currency the local time in the place of settlement for such Alternative Currency, as may be reasonably determined by the Administrative Agent to be necessary for timely settlement on the relevant date in accordance with normal banking procedures in the place of payment. 3 “Approved Fund” means any Fund that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that administers or manages a Lender. “Assignee Group” means two or more Eligible Assignees that are Affiliates of one another. “Assignment and Acceptance” means an assignment and acceptance entered into by a Lender and an assignee (with the consent of any party whose consent is required by
